                       IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                             CIVIL ACTION NO.: 5:19-cv-00327-FL

 MANUEL TORRES,                                  )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )
                                                 )
 TRACY LYNN CARTER, in his official              )   JOINT MOTION FOR STIPULATED
 capacity as Lee County Sheriff; TOWN            )    CONSENT PROTECTIVE ORDER
 OF SILER CITY, NORTH CAROLINA;                  )
 and TOWN OF APEX, NORTH                         )
 CAROLINA,                                       )
                                                 )
                Defendants.                      )
                                                 )

       NOW COME Defendants Sheriff Tracy Lynn Carter (“Sheriff Carter”), Town of Siler

City (“Siler City”) and Town of Apex, North Carolina (“Apex”) (collectively “Defendants”) and

Plaintiff Manuel Torres (“Plaintiff”) (collectively the “Parties”) by and through their undersigned

counsel and, pursuant to Local Rule 7.1 and Rule 26(c) of the Federal Rules of Civil Procedure,

move this Court for entry of a Stipulated Consent Protective Order (attached as Exhibit A)

(“Consent Protective Order”). In support of this Motion, the Parties show the Court as follows:

       1.    Counsel for the Parties have conferred and agree that information potentially

relevant to the claims and defenses asserted in this action and likely to be the subject of discovery

in this matter include information of a confidential nature including, but not limited to: (a)

Plaintiff’s non-public financial records, and other non-public documents that include financial

information; (b) the personal information of Siler City and Apex’s employees or former employees

including, but not limited to, social security numbers, personal addresses, personal telephone

numbers, tax information, financial information and personnel records; (c) confidential



            Case 5:19-cv-00327-FL Document 24 Filed 11/14/19 Page 1 of 5
proprietary business and proprietary information including, but not limited to, confidential

information regarding Siler City and Apex; (d) the personal information of Sheriff Carter and any

present or former Lee County Sheriff’s deputy, detention officer or other personnel, along with

any employee, agent or representative of Lee County, North Carolina, such information including,

but not limited to, social security numbers, personal addresses, personal telephone numbers, tax

information, financial information and personnel and/or training records; and (e) such other

information as the Parties deem in good faith to be Confidential, which qualifies for protection

pursuant to Rule 26(c) of the Federal Rules of Civil Procedure.

       2.    The Consent Protective Order would expedite the flow of discovery materials,

facilitate the prompt resolution of discovery disputes and confidentiality concerns, protect certain

material designated as confidential (“Confidential Materials”) and ensure that protection is

afforded only to material so designated as confidential.

       3.    Counsel for the Parties have conferred and agree that the Confidential Materials are

potentially relevant to the claims and defenses asserted in this action, that the Parties have a

substantial need of them, but recognize that access to the materials should be restricted, and that

restriction of the dissemination of Confidential Materials in this matter is necessary to avoid harm

to Plaintiff and/or Defendants.

       4.    The Parties have also agreed to disclosure of City and/or County personnel records

and law enforcement investigative reports upon appropriate request and subject to N.C. Gen. Stat.

§ 153A-98, § 132.1-4 and § 160-168A.

       5.    As a result, counsel for the Parties have conferred and agree to the entry of the

Consent Protective Order, which is attached as an exhibit to the motion.

       6.    This motion is supported by “good cause.”

                                              Page 2

            Case 5:19-cv-00327-FL Document 24 Filed 11/14/19 Page 2 of 5
       WHEREFORE, for the foregoing reasons, the Parties respectfully request that its Joint

Motion for Stipulated Consent Protective Order be GRANTED; and that the proposed Stipulated

Consent Protective Order be signed and entered by this Court.

       Respectfully submitted, this the 14th day of November, 2019.


 /s/ Brennan Tyler Brooks                       /s/ Paul S. Holscher
 BRENNAN TYLER BROOKS                           PAUL S. HOLSCHER
 N.C. State Bar No. 37064                       N.C. State Bar No. 33991
 Law Office of B. Tyler Brooks, PLLC            JANEAN B. DUNN
 4050 Yellowfield Way                           N.C. State Bar No. 50071
 Cary, NC 27518                                 Jackson Lewis P.C.
 Telephone: (336) 707-8855                      3737 Glenwood Avenue, Suite 450
 Facsimile: (919) 584-8373                      Raleigh, NC 27612
 Email: btb@btylerbrookslawyer.com              Telephone: (919) 760-6460
 Attorney for Plaintiff                         Facsimile: (919) 760-6461
                                                Email: paul.holscher@jacksonlewis.com
                                                Email: janean.dunn@jacksonlewis.com
                                                Attorneys for the Town of Apex

 /s/ Katie Weaver Hartzog                       /s/ Bradley O. Wood
 KATIE WEAVER HARTZOG                           BRADLEY O. WOOD
 N.C. State Bar No. 32989                       N.C. State Bar No. 22392
 KATHERINE BARBER-JONES                         Womble Bond Dickinson (US) LLP
 N.C. State Bar No. 44197                       One West Fourth Street
 Hartzog Law Group, LLP                         Winston-Salem, NC 27101
 1903 N. Harrison Avenue, Suite 200             Telephone: (336) 728-7012
 Cary, NC 27513                                 Facsimile: (336) 726-6913
 Telephone: (919) 670-0338                      Email: Brad.Wood@wbd-us.com
 Facsimile: (919) 714-4635                      Attorney for Defendant Tracy Lynn Carter
 Email: khartzog@jhartzoglawgroup.com
 Email: kbarber-jones@hartzoglawgroup.com
 Attorneys for Defendant Town of Siler City




                                            Page 3

          Case 5:19-cv-00327-FL Document 24 Filed 11/14/19 Page 3 of 5
                        IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                              CIVIL ACTION NO.: 5:19-cv-00327-FL

 MANUEL TORRES,                                   )
                                                  )
                 Plaintiff,                       )
                                                  )
 vs.                                              )
                                                  )
 TRACY LYNN CARTER, in his official               )              CERTIFICATE OF
 capacity as Lee County Sheriff; TOWN             )                 SERVICE
 OF SILER CITY, NORTH CAROLINA;                   )
 and TOWN OF APEX, NORTH                          )
 CAROLINA,                                        )
                                                  )
                 Defendants.                      )
                                                  )

         The undersigned counsel certifies that on November 14, 2019, the foregoing Joint Motion
for Stipulated Consent Protective Order was electronically filed with the Clerk of the Court, using the
Court’s CM/ECF electronic service system, which will send notification of such filing as follows:

                                     Brennan Tyler Brooks
                               Law Office of B. Tyler Brooks, PLLC
                                     4050 Yellowfield Way
                                         Cary, NC 27518
                                  btb@btylerbrookslawyer.com
                                        Attorney for Plaintiff

                                       Jonathan D. Gibbs
                                Gibbs & Associates Law Firm, LLC
                                     6398 Thornberry Court
                                       Mason, OH 45040
                                   jgibbs@gibbs-lawfirm.com
                                        Attorney for Plaintiff




                                               Page 4

           Case 5:19-cv-00327-FL Document 24 Filed 11/14/19 Page 4 of 5
                                   Katie Weaver Hartzog
                                  Katherine Barber-Jones
                                 Hartzog Law Group, LLP
                            1903 N. Harrison Avenue, Suite 200
                                       Cary, NC 27513
                             khartzog@jhartzoglawgroup.com
                           kbarber-jones@hartzoglawgroup.com
                           Attorneys for Defendant Town of Siler City

                                       Bradley O. Wood
                            Womble Bond Dickinson (US) LLP
                                   One West Fourth Street
                                 Winston-Salem, NC 27101
                                  Brad.Wood@wbd-us.com
                            Attorney for Defendant Tracy Lynn Carter


                                                     JACKSON LEWIS P.C.


                                            BY:      /s/ Paul S. Holscher
                                                     PAUL S. HOLSCHER
                                                     N.C. State Bar No. 33991
                                                     JANEAN B. DUNN
                                                     N.C. State Bar No. 50071
                                                     Attorneys for the Town of Apex
                                                     3737 Glenwood Avenue, Suite 450
                                                     Raleigh, NC 27612
                                                     Telephone: (919) 760-6460
                                                     Facsimile: (919) 760-6461
                                                     Email: paul.holscher@jacksonlewis.com
                                                     Email: janean.dunn@jacksonlewis.com
4849-2502-3914, v. 1




                                            Page 5

             Case 5:19-cv-00327-FL Document 24 Filed 11/14/19 Page 5 of 5
